Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020; 12/05/2020; 05/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-20 are pending.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, USPG_Pub. 2015/0302487, in view of Smith, USPG_Pub. 2018/0192158.

Regarding claims 1, 11, Reynold discloses a server (fig. 3, 13) for processing streaming media, comprising a processor (fig. 3, 31) and a memory (fig. 3, 32), wherein the memory is configured to store a computer program, and the computer program is executable by the processor to implement a method for processing streaming media data (Para. 22), wherein the method comprises: 
acquiring an index file of a streaming media data, wherein the streaming media data are segmented into a plurality of segment files (fig. 2-3; Para. 28-29 (the server receives an input manifest (index file) via an interface-the manifest being the index file for adaptive streaming)); 
determining a target segment file to be replaced in the plurality of segment files in accordance with the index file and an information for replacing data (fig. 2-3; Para. 25-26 (when it is determined at step 24 that a suitable replacement advertisement has been identified, the method moves to step 28 where the advertisement server "replaces" the next/target advertisement in the manifest with the identified next/target advertisement is determined based on the manifest and the network condition-the advertisements in the advertisement database 39 meets plurality of segments-Para. 29)); 
Reynolds does not explicitly disclose 19122277-5002-USconverting a preset replacing streaming media data into a replacing segment file matched with the target segment file, and replacing the target segment file in the streaming media data with the replacing segment file to obtain the streaming media data of which a content is replaced. 
Smith discloses converting a preset replacing streaming media data into a replacing segment file matched with the target segment file, and replacing the target segment file in the streaming media data with the replacing segment file to obtain the streaming media data of which a content is replaced (Para. 30 (teaches transcoding and replacing candidate segments by a builder 118 identified by the selector 114-the replacement segments are matched to the corresponding candidate segments in the final transport stream)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Reynolds to include converting a preset replacing streaming media data into a replacing segment file matched with the target segment file, and replacing the target segment file in the streaming media data with the replacing segment file to obtain the streaming media data of which a content is replaced as disclosed by Smith in order to allow replacement of segments that do not carry marker data (Para. 3).

.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, USPG_Pub. 2015/0302487, in view of Smith, USPG_Pub. 2018/0192158 and further in view of Park, USPG_Pub. 2017/0147830.

Regarding claims 2, 12 Reynolds in view of Smith discloses all in claims 1 and 11.  In addition Reynolds discloses the server for processing streaming media, wherein the information for replacing data is configured to indicate a duration interval of the streaming media data to be replaced (Para. 4 (since replacement segment is selected to fit within a scheduled time slot there is a duration as in the start and end times of the schedule slot within which the replacement segment must fit-so the segment length that fits within the scheduled slot is the duration interval identified to make the determination that the segment will fit)); 
correspondingly, the determining the target segment file to be replaced in the plurality of segment files, in accordance with the index file and the information for replacing data (Reynolds: Para. 26 (the next/target file to be replaced is based on the manifest and the monitored network condition)); and 

Reynolds in view of Smith do not explicitly disclose parsing the index file to determine a start time node and an end time node of each of the segment files.
Park discloses parsing the index file to determine a start time node and an end time node of each of the segment files (Para. 45 (the manifest file is analyzed to determine the temporal location of each segment in a multi-bitrate stream-the temporal information on each segment is provided via the manifest file)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Reynolds in view of Smith to include parsing the index file to determine a start time node and an end time node of each of the segment files as disclosed by Park in order to allow the server to determine the size and temporal location of each segment in the multi-bitrate streaming (Para. 45).

s 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, USPG_Pub. 2015/0302487, in view of Smith, USPG_Pub. 2018/0192158, in view of Park, USPG_Pub. 2017/0147830, and further in view of Yang, US Pat. 10,114,689.

Regarding claim 3, 13, Reynold, in view of Smith, and further in view of Park discloses all in claims 2 and 12.  Reynold, in view of Smith, and further in view of Park do not explicitly disclose determining the start time node and the end time node of each of the segment files comprises: taking a current cumulative total duration as a start time node of the current segment file when the content of the current segment file in the index file is read; and adding a duration of the current segment file to the current cumulative total duration, and taking an acquired result as the end time node of the current segment file.  
Yang discloses determining the start time node and the end time node of each of the segment files comprises: taking a current cumulative total duration as a start time node of the current segment file when the content of the current segment file in the index file is read (col. 11, ll. 5-20 (segment start time and duration are read by the ingest manager to be able to record the end time of the multimedia segment file in the data base)); and adding a duration of the current segment file to the current cumulative total duration, and taking an acquired result as the end time node of the current segment file (col. 11, ll. 5-11 (to represent the length or duration of a multimedia segment file an ingest manager calculates the start time and adds the duration of the segment to the  start time in order to record the end time of the multimedia segment file in a database)).
.
	
Allowable Subject Matter
Claims 4-9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423